PER CURIAM.
Concededly, the defendant-appellant pled guilty based on a misapprehension of the possible sentence induced by the state’s miscalculation of the appropriate scoring under the guidelines. When the error was discovered before sentencing, he moved to withdraw the plea and now challenges the denial of that motion. We reverse on the authority of Tobey v. State, 458 So.2d 90 (Fla. 2d DCA 1984). See also Ritchie v. State, 458 So.2d 877 (Fla. 2d DCA 1984); Banks v. State, 136 So.2d 25 (Fla. 1st DCA 1962); see generally Forbert v. State, 437 So.2d 1079 (Fla.1983). Accordingly, the judgment under review is reversed and the cause remanded with directions to permit the withdrawal of the plea.